Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 4/2/21. Claims 2-3 are pending with claim 2 in independent form.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claims 2-3 recite “government issued identify documents”. The examiner believes the claim should read government issued “identity” documents.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pahuja US 2015/0262052 A1.
Pahuja teaches:
With respect to claim 2, A smart card system comprising: a card sized and shaped like a bank card and having storage embedded therein (fig. 1-3; paragraphs 0018, 0024, 0034, 0058) wherein the storage has stored thereon a plurality of authenticated copies of government issued identity documents, banking information from a plurality of financial accounts, and medical information such that the card can be used as a bank card, an identification card, and a medical card (paragraph 0019; claim 13 where medical cards, insurance information, driver’s license information and credit/debit/gift cards can be included on the smart transaction instrument); and a card reader configured to retrieve information stored thereon (paragraphs 0020, 0048, 0057).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahuja US 2015/0262052 A1 in view of Talker US 2012/0091199 A1.
The teachings of Pahuja have been discussed above.
Pahuja additionally teaches:
With respect to claim 3, A method of using the smart card system of claim 2 comprising: storing a plurality of government issued identify documents on the card (paragraph 0019; claim 13); storing information from a plurality of financial accounts on the card to conduct financial transactions (paragraph 0019; claim 13); storing medical information on the card (paragraph 0019; claim 13); using the card at a card reader in a first transaction requiring identity verification to verify identity; using the card at a card reader in a second transaction requiring payment to make a payment (paragraphs 0020, 0034, 0057); and using the card at a card reader in a third transaction to verify medical information.

Pahuja teaches a smart card that stores medical information (paragraph 0019; claim 13) and government issued identify documents (paragraph 0019; claim 13) but fails to specifically teach using the card at a card reader in a transaction with the personal information. 

However, Talker teaches a smart card that stores additional personal information where the stored personal information can be reproduced in response to inputs from conventional card readers (paragraph 0094).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Pahuja to allow the personal information stored on a smart card to be read at a card reader, as taught by Talker, increasing usability of the card at conventional card readers and thereby enabling visible indicia displayed to be read, serving as a substitution for scanning off the card (paragraph 0094). 

Conclusion
Applicant's amendment cancelling claim 1 and adding new claims 2-3 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH